 

Exhibit 10.2

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

Execution Version

 

ASSET PURCHASE AGREEMENT

dated as of

August 1, 2014

among

ANI PHARMACEUTICALS, INC.

and

SHIRE VIROPHARMA INCORPORATED

 





 

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

TABLE OF CONTENTS 

 



    Page       ARTICLE 1 Definitions       Section 1.01 Definitions. 1 Section
1.02 Other Definitional and Interpretative Provisions 6       ARTICLE 2 Purchase
and Sale       Section 2.01. Purchase and Sale 6 Section 2.02. Excluded Assets 9
Section 2.03. Assumed Liabilities 10 Section 2.04. Excluded Liabilities 11
Section 2.05. Assignment of Contracts and Rights 13 Section 2.06. Purchase Price
13 Section 2.07. Closing 13 Section 2.08. Purchase Price Allocation 14 Section
2.09. Wrong Pocket Assets 14       ARTICLE 3 Representations and Warranties of
Seller       Section 3.01. Existence and Power 15 Section 3.02. Authorization 15
Section 3.03. Governmental Authorization 15 Section 3.04. Noncontravention 15
Section 3.05. Contracts 16 Section 3.06. Litigation 16 Section 3.07. Compliance
with Laws 17 Section 3.08. Title to Purchased Assets 17 Section 3.09.
Transferred Product Registrations. 17 Section 3.10. Intellectual Property 18
Section 3.11. AMP 19 Section 3.12. Finders’ Fees 19



  

 

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 



    Page   ARTICLE 4 Representations and Warranties of Buyer       Section 4.01.
Existence and Power 19 Section 4.02. Authorization 19 Section 4.03. Governmental
Authorization 19 Section 4.04. Noncontravention 20 Section 4.05. Litigation 20
Section 4.06. Financing 20 Section 4.07. Finders’ Fees 20 Section 4.08.
Inspections; No Other Representations 20       ARTICLE 5 Covenants of Buyer and
Seller       Section 5.01. Further Assurances 21 Section 5.02. Access to
Information 21 Section 5.03. Intellectual Property Matters 22 Section 5.04.
Public Announcements 23 Section 5.05. Confidentiality 24 Section 5.06. Return,
Rebate and Chargeback Policies and Practices 24 Section 5.07. Customer
Notifications 25 Section 5.08. Transfer of Purchased Assets; Maintenance of
Transferred Product Registrations; Cooperation 25 Section 5.09. Buyer Insurance
27 Section 5.10. Sales of Inventory Existing at Closing 28 Section 5.11.
Non-Compete 29       ARTICLE 6 Tax Matters       Section 6.01. Tax Matters 30
Section 6.02. Tax Cooperation; Allocation of Taxes 30 Section 6.03. FIRPTA
Certificate 31



 

ii

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]



 



    Page   ARTICLE 7 Survival; Indemnification       Section 7.01. Survival 31
Section 7.02. Indemnification 32 Section 7.03. Third Party Claim Procedures 33
Section 7.04. Direct Claim Procedures 35 Section 7.05. Certain Limitations 35
Section 7.06. Assignment of Claims 36 Section 7.07. Specific Performance 36
Section 7.08. Exclusivity 37 Section 7.09. Purchase Price Adjustment 37      
ARTICLE 8 Miscellaneous       Section 8.01. Notices 37 Section 8.02. Amendments
and Waivers 38 Section 8.03. Expenses 38 Section 8.04. Successors and Assigns 39
Section 8.05. Governing Law 39 Section 8.06. Jurisdiction 39 Section 8.07.
WAIVER OF JURY TRIAL 39 Section 8.08. Counterparts; Effectiveness; Third Party
Beneficiaries 40 Section 8.09. Entire Agreement 40 Section 8.10. Bulk Sales Laws
40 Section 8.11. Severability 40 Section 8.12. Seller Disclosure Schedule 41



 

EXHIBIT A:  Form of Assignment and Assumption Agreement   EXHIBIT B:  Form of
Safety Data Transitional Agreement   EXHIBIT C:  Form of Transfer Letter  
EXHIBIT D:  Form of Press Release  

 

iii

 

  

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

 

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 1, 2014 between
ANI Pharmaceuticals, Inc., a Delaware corporation (“Buyer”), and Shire
ViroPharma Incorporated, a Delaware corporation (the “Seller”).

 

WITNESSETH:

 

WHEREAS, Seller and its Subsidiaries hold the rights to manufacture, market,
sell and distribute Vancocin® (the “Product”), an antibiotic containing
vancomycin hydrochloride as the only active ingredient, for use in the treatment
of both enterocolitis caused by Staphylococcus aureus (including
methicillin-resistant strains) and Clostridium difficile-associated diarrhea or
CDAD, in the oral capsule formulation in the Territory (the “Business”), as well
as certain inactive Product Approvals (as defined below); and

 

WHEREAS, Buyer desires to purchase the Purchased Assets (as hereinafter defined)
from Seller and assume the Assumed Liabilities (as hereinafter defined), and
Seller desires to sell the Purchased Assets to Buyer, upon the terms and subject
to the conditions hereinafter set forth.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article 1
Definitions

 

Section 1.01. Definitions. (a) As used herein, the following terms have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such other
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), rule, regulation, order, injunction,
judgment, decree or ruling enacted, adopted, promulgated or applied by a
Governmental Authority that is binding upon or applicable to such Person, as
amended unless expressly specified otherwise.

 



 

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Cardinal Health” has the meaning given to such term in the Exclusive
Distribution Agreement included in the Excluded Contracts, dated as of January
14, 2005, between Seller and Cardinal Health PTS, LLC.

 

“Closing Date” means the date of the Closing.

 

“CMS” means Centers for Medicare & Medicaid Services.

 

“Excluded Contracts” means the Contracts set forth in Section 1.01(a)(1) of the
Seller Disclosure Schedule.

 

“FDA Act” means the Food, Drug and Cosmetics Act of 1938.

 

“Distributor” means each of Cardinal Health, AmerisourceBergen Drug Corporation
and McKesson Corporation.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental or regulatory authority, department, court, agency
or official, including any political subdivision thereof.

 

“Intellectual Property Rights” means all: (i) trademarks, service marks, trade
names, corporate names, logos, trade dress, slogans, Internet domain names and
world wide web addresses, and all other source, origin or business identifiers,
and all applications, registrations and renewals for, and goodwill associated
with and symbolized by, any of the foregoing, whether registered or common law
(collectively, “Marks”), (ii) patent disclosures, patent applications (filed and
unfiled) and issued patents, and all registrations, continuations,
continuations-in-part, divisionals, re-examinations, renewals, extensions,
reissues and counterparts thereof, (iii) Trade Secrets, Know-How and other
proprietary business information, (iv) works of authorship (whether or not
copyrightable), moral rights, copyrights and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof, and
(v) rights of publicity and privacy.

 



2

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

“Know-How” means all proprietary methods, processes, techniques, compositions,
information, data, results of tests, studies, statistical and other analyses and
expertise, whether patented or unpatented, including pharmacology, toxicology,
drug stability, manufacturing and formulation methodologies and techniques,
clinical and non-clinical safety and efficacy studies, marketing studies and
absorption, excretion and metabolism studies, quality control and quality
assurance processes, and shall include all tangible manifestations thereof.

 

“knowledge of Seller,” “Seller’s knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge as of the date
hereof of the individuals specified in Section 1.01(a)(2) of the Seller
Disclosure Schedule.

 

“Liability” means any debt, liability or obligation (whether direct or indirect,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated, known
or unknown, or due or to become due), including any liability for Taxes, and
including all costs and expenses relating thereto.

 

“Lien” means, with respect to any property or asset, any mortgage, lien,
assessment, claim, title defect, pledge, charge, security interest or
encumbrance in respect of such property or asset.

 

“NDC” means National Drug Code.

 

“NonFAMP Eligible Transactions” means those transactions relating to the Product
that are used to calculate the Non-Federal Average Manufacturer Price as defined
by Veteran’s Health Care Act of 1992.

 

“Packaging Materials” collectively means and includes any prescription
information (including labeling and package inserts, indications and safety
instructions), packaging (including any boxes or other containers) and similar
materials relating to the packaging of the Product.

 

“Permitted Liens” means (i) Liens for Taxes, assessments or governmental charges
or levies not yet due and payable, delinquent but payable without penalty or
that are being contested in good faith and for which adequate reserves have been
established in accordance with GAAP, (ii) Liens imposed by law, such as
carriers’, warehousemen’s and mechanics’ Liens and other similar Liens arising
or incurred in the ordinary course of business which secure payment of
Liabilities not more than 30 days past due or which are being contested in good
faith, (iii) any restrictions, limitations or conditions contained in the
Contracts that are not the result of a breach thereof by Seller or any of its
Affiliates, and (iv) the rights, if any, of third parties, appearing in product
advertisements for the Product.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 



3

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

“Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) with respect to a Tax period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.

 

“Product Approvals” means with respect to the Product, the applicable New Drug
Application and Abbreviated New Drug Applications set forth opposite the
applicable Product formulation in ‎Section 2.01(e) of the Seller Disclosure
Schedule.

 

“Seller Disclosure Schedule” means the disclosure letter delivered by Seller to
Buyer in connection with the execution and delivery of this Agreement.

 

“Subsidiary” means, with respect to any Person, any entity of which (i)
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) 50% or more of the equity interests are at the time directly or
indirectly owned by such Person.

 

“Tax” means any tax or other like assessment or charge of any kind whatsoever
imposed by any Governmental Authority responsible for the imposition of any such
tax (a “Taxing Authority”), together with any interest, penalty, addition to tax
or additional amount, and any liability for any of the foregoing as a transferee
or successor.

 

“Territory” means the United States and its territories.

 

“Trade Secrets” means Know-How that (i) derives economic value, actual or
potential, as a result of being kept confidential, and not being readily
ascertainable by third parties using proper means, and (ii) is the subject of
efforts by its holder that are reasonable under the circumstances to maintain
its confidentiality.

 

“Transaction Documents” means (i) this Agreement, (ii) the Assignment and
Assumption Agreement, (iii) the assignment agreement transferring any Marks in
accordance with ‎Section 2.07(b)(i) and (iv) the Safety Data Transitional
Agreement.

  

4

 



 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(b)          Each of the following terms is defined in the Section set forth
opposite such term:

 

Term

  Section Agreed Allocation   2.08 Agreement   Preamble AMP   3.11 Apportioned
Obligations   6.02 Assignment and Assumption Agreement   2.07 Assumed
Liabilities   2.03 Business   Recitals Buyer   Preamble Buyer Fundamental
Representations   7.01 Buyer Material Adverse Effect   4.01 Cap   7.02 Closing  
2.07 Competing Business   5.11 Confidentiality Agreement   5.05 Contracts   2.01
Damages   7.02 Deductible   7.02 Excluded Assets   2.02 Excluded Liabilities  
2.04 Existing Inventory   5.10(a) Indemnified Party   7.03 Indemnifying Party  
7.03 Marks   1.01 Post-Closing Tax Period   6.02 Potential Contributor   7.06
Product   Recitals Product Inventory and Supplies   2.01 Purchase Price   2.06
Purchased Assets   2.01 Safety Data Transitional Agreement   2.07 Seller  
Preamble Seller Fundamental Representations   7.01 Seller Marks   5.03(a)
Shipped Products   2.04 Taxing Authority   1.01 Third Party Claim   7.03
Transfer Letter   2.07(d) Transfer Taxes   6.02 Transferred Intellectual
Property Rights   2.01 Transferred Product Registrations   2.01(e) Transition
Period   5.10(a) Warranty Breach   7.02

 



5

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact followed by
those words or words of like import. “Writing,” “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any statute, rule or
regulation shall be deemed to refer to such statute, rule or regulation as
amended or supplemented from time to time, including through the promulgation of
applicable rules or regulations. References to any agreement or contract are to
that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to one gender include all genders.

 

Article 2
Purchase and Sale

 

Section 2.01. Purchase and Sale. Except as otherwise provided below, upon the
terms and subject to the conditions set forth in this Agreement, Buyer agrees to
purchase from Seller, and Seller agrees to sell, convey, transfer, assign and
deliver, or cause to be sold, conveyed, transferred, assigned and delivered, to
Buyer at the Closing, free and clear of all Liens, other than Permitted Liens,
all of Seller’s and each of its Subsidiaries’ right, title and interest in, to
and under the following assets, as the same shall exist on the Closing Date
(collectively, the “Purchased Assets”):

 

(a)          all Intellectual Property Rights that are owned by the Seller or
any of its Subsidiaries and are exclusively used or held for use in the
formulation, manufacture, packaging, promotion, distribution, marketing, and
sale of the Product in the Territory, including those listed in Section ‎2.01(a)
of the Seller Disclosure Schedule (the “Transferred Intellectual Property
Rights”);

 



6

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(b)          any Product inventory, Packaging Materials, active pharmaceutical
ingredient, polyethylene glycol, work-in-process or finished goods to the extent
held for use by or for the benefit of Seller or any of its Subsidiaries for the
operation of the Business as currently conducted (the “Product Inventory and
Supplies”);

 

(c)          all of the personal property and equipment set forth in Section
2.01(c) of the Seller Disclosure Schedule;

 

(d)          any and all regulatory files (including correspondence with
regulatory authorities) owned by or in the possession or control of Seller or
any of its Subsidiaries to the extent relating to the Purchased Assets or the
operation of the Business (except for safety and adverse event data that shall
be transferred in accordance with the Safety Data Transitional Agreement);
provided, however, that the Seller and its Subsidiaries shall have the right to
retain copies of any such regulatory files for their compliance records;
provided, further, that with respect to any portions of such regulatory files
that do not relate solely to the Purchased Assets or the Assumed Liabilities or
are also required for the operation of the Excluded Assets or relate to the
Excluded Liabilities, Seller may retain the originals of such regulatory files,
and deliver, or cause to be delivered, copies thereof to Buyer and redact from
any such regulatory files any information that is not related to the Purchased
Assets or the Assumed Liabilities; and provided, further, (i) to the extent the
delivery of any regulatory files is not reasonably practicable at the Closing,
the Seller and its Subsidiaries will have up to 60 calendar days following the
Closing to deliver such regulatory files to Buyer and (ii) Seller shall only
have an obligation to deliver regulatory files that, to Seller’s knowledge, are
in the possession or control of Seller;

 

(e)          subject to ‎Section 5.08, the registrations, applications,
approvals, licenses and permits granted to Seller or its Subsidiaries by
Governmental Authorities to develop and market the Product including the Product
Approvals (the “Transferred Product Registrations”); provided, however, that
Seller and its Affiliates shall have the right to retain copies for its
compliance records of any such registrations, applications, approvals, licenses
and permits;

 

(f)          subject to ‎Section 2.05 and except for the Excluded Contracts, all
of the contracts and agreements listed in Schedule 2.01(f) of the Seller
Disclosure Schedule (the “Contracts”);

 



7

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(g)          all customer and sales information (including customer and supplier
lists) and research data to the extent related to the Product and in the
possession of Seller or any of its Subsidiaries; provided, however, that Seller
and its Affiliates shall have the right to retain copies for its compliance
records of any such information and data; provided, further, that with respect
to any portions of such customer and sales information or research data that do
not relate solely to the Purchased Assets or the Assumed Liabilities or are also
required for the operation of the Excluded Assets or relate to the Excluded
Liabilities, Seller may retain the originals of such information and data, and
deliver, or cause to be delivered, copies thereof to Buyer and redact from any
such information or data any information that is not related to the Purchased
Assets or the Assumed Liabilities; and provided, further, (i) to the extent the
delivery of any information or data is not reasonably practicable at the
Closing, the Seller and its Subsidiaries will have up to 60 calendar days
following the Closing to deliver such information or data to Buyer and (ii)
Seller shall only have an obligation to deliver customer and sales information
or research data that, to Seller’s knowledge, are in the possession or control
of Seller;

 

(h)          subject to ‎Section 2.02(c), copies of all books, records, files
and papers, whether in hard copy or computer format, to the extent related to
the Product (including with respect to research and development, medical safety
or regulatory affairs), including (i) all documents, if any, relating to the
calculation of baseline AMP (but excluding any proprietary methodology documents
created by Seller or any of its Affiliates with respect to the calculation of
baseline AMP) and (ii) an electronic version of the Vancocin Medical Information
Inquiry Database; provided that Seller and its Affiliates shall have the right
to retain the originals of any of the foregoing; provided, further, that with
respect to any portions of such information and data that do not relate solely
to the Purchased Assets or the Assumed Liabilities or are also required for the
operation of the Excluded Assets or relate to the Excluded Liabilities, Seller
may retain, the originals of the foregoing and deliver, or cause to be
delivered, copies thereof to Buyer and redact from the copies of the foregoing
provided to Buyer any information that is not related to the Purchased Assets or
the Assumed Liabilities; and provided, further, (i) to the extent the delivery
of the foregoing is not reasonably practicable at the Closing, the Seller and
its Affiliates will have up to 60 calendar days following the Closing to deliver
such copies to Buyer and (ii) Seller shall only have an obligation to deliver
books, records, files and papers that, to Seller’s knowledge, are in the
possession or control of Seller;

  

8

 



  



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(i)          subject to ‎Section 2.02(c), copies of all books, records, files
and papers, whether in hard copy or computer format, to the extent related to
nonFAMP-Eligible Transactions from October 1, 2013 through the Closing Date;
provided that Seller and its Affiliates shall have the right to retain the
originals of any of the foregoing; provided, further, that with respect to any
portions of such information and data that do not relate solely to the Purchased
Assets or the Assumed Liabilities or are also required for the operation of the
Excluded Assets or relate to the Excluded Liabilities, Seller may retain, the
originals of the foregoing and deliver, or cause to be delivered, copies thereof
to Buyer and redact from the copies of the foregoing provided to Buyer any
information that is not related to the Purchased Assets or the Assumed
Liabilities; and provided, further, (i) to the extent the delivery of the
foregoing is not reasonably practicable at the Closing, the Seller and its
Affiliates will have up to 60 calendar days following the Closing to deliver
such copies to Buyer and (ii) Seller shall only have an obligation to deliver
books, records, files and papers that, to Seller’s knowledge, are in the
possession or control of Seller; and

 

(j)          all claims and contractual rights as against third parties held by
or in favor of Seller or any of its Subsidiaries and relating exclusively to the
Product.

 

Section 2.02. Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey the Excluded Assets to Buyer, and Seller and its
Subsidiaries shall retain all right, title and interest to, in and under the
Excluded Assets. The term “Excluded Assets” shall mean all assets, properties,
interests and rights of Seller and any of its Affiliates other than the
Purchased Assets, including the Excluded Contracts. For the avoidance of doubt,
the Excluded Assets shall include (but are not limited to):

 

(a)          all cash and cash equivalents on hand and in banks and investments
held by Seller or any of its Affiliates;

 

(b)          all other assets (including Intellectual Property Rights) owned by
or licensed to Seller or its Affiliates, except for the Transferred Intellectual
Property Rights;

 

(c)          (i) all books, records, files and papers, whether in hard copy or
computer format, (A) prepared in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, (B)
prepared and maintained by any Seller or any of its Affiliates, including all
regulatory files (including correspondence with regulatory authorities), market
research data, and marketing data, to the extent such do not relate to the
operation of the Business as currently conducted, (C) relating to employees of
Seller or its Affiliates or (D) that are laboratory notebooks and (ii) all
minute books and corporate records of Seller and its Affiliates;

 



9

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(d)          all materials, including any sales, promotional and marketing
materials, advertising and display materials, Product literature, stationary,
training materials in whatever medium (e.g., audio, visual, print) and similar
materials (other than Packaging Materials) relating to the marketing and
promotion of the Product;

 

(e)          all accounts receivable, notes receivable or other indebtedness due
and owing by any third party to Seller or any of its Affiliates, including any
claims for refund of overpaid rebates for, and rebates from CMS relating to,
Product shipped prior to the end of the Transition Period;

 

(f)          all rights of Seller or any of its Affiliates arising under this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby;

 

(g)          all rights under the Seller’s and their Affiliates’ insurance
policies or self-insurance that relate to the Business;

 

(h)          all accounting goodwill related to the Business; and

 

(i)          all privileged or confidential communications between Seller and
any of its Affiliates and its and their respective attorneys, and any other
privileged documents.

 

Section 2.03. Assumed Liabilities. (a) Upon the terms and subject to the
conditions of this Agreement, Buyer agrees, effective from and after the
Closing, to assume, pay, perform and discharge the following Liabilities of
Seller and its Affiliates (the “Assumed Liabilities”):

 

(i)          all Liabilities arising under the Contracts (including Liabilities
to customers under purchase orders made in the ordinary course of the sale and
marketing of the Product consistent with past practice for any Product that has
not been shipped prior to the Closing which shall be filled in accordance with
‎Section 5.10), except for any Liabilities under a Contract arising from a
breach of, or default under, such Contract by Seller or any of its Subsidiaries
prior to the Closing;

  

10

 



 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(ii)         all Liabilities arising out of or relating to the return of, or
rebates or chargebacks related to, any Product shipped after the end of the
Transition Period; and

 

(iii)        except to the extent that they constitute Excluded Liabilities, all
other Liabilities arising out of or relating directly or indirectly to the
Purchased Assets or the Business, or the ownership, sale or lease of any of the
Purchased Assets, in each case only to the extent related to or arising out of
any action, omission, occurrence or event on or after the Closing Date
(including all Liabilities arising out of or relating to any product liability,
breach of warranty or similar claim for injury to any Person or property that
resulted from the use or misuse of the Product or otherwise related to the
Product (including any action, suit, investigation or proceeding relating to any
such Liabilities) shipped or sold after the Closing).

 

(b)          Buyer and Seller hereby agree to reimburse one another, U.S. dollar
for dollar, in the event that (i) any of Seller’s or Buyer’s customers, or their
respective Affiliates’ customers, offset against accounts payable by such
customer to Seller or Buyer or their respective Affiliates, the cost of any
Product returned by such customer, or (ii) Seller or Buyer or any of their
respective Affiliates are required to issue a credit for the account of, or
reimburse, any customer for returns, in each case which are the responsibility
of the other party hereto pursuant to ‎‎Section 2.03(a)(ii) and ‎Section
2.04(a). Buyer and Seller hereby agree to, and to cause their respective
Affiliates to, provide notice to one another of any such offset, issuance of
credit or reimbursement for which such party or its Affiliate is entitled to be
reimbursed pursuant to this ‎‎Section 2.03(b). Payment shall be made promptly
following receipt of notice of any such offset by or issuance of a credit to a
customer (together with supporting documentation). Following the Closing, Buyer
and Seller shall cooperate to ensure that a customer does not offset returns of
any Product against both Seller (or any of its Affiliates) and Buyer (or any of
its Affiliates).

 

(c)          Buyer’s obligations under this ‎‎Section 2.03 shall not be subject
to offset or reduction by reason of any actual or alleged breach of any
representation, warranty or covenant contained in this Agreement or any document
delivered in connection herewith or any right or alleged right to
indemnification hereunder or thereunder.

 

Section 2.04. Excluded Liabilities. Notwithstanding any provision in this
Agreement to the contrary, Buyer is assuming only the Assumed Liabilities and is
not assuming any other Liability of Seller or any of its Affiliates of whatever
nature, whether presently in existence or arising hereafter. All such other
Liabilities shall be retained by and remain Liabilities of Seller or its
Affiliates. The term “Excluded Liabilities” shall mean all Liabilities of Seller
or any of its Affiliates other than the Assumed Liabilities. For the avoidance
of doubt, the Excluded Liabilities shall include (but are not limited to):

 



11

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(a)          all Liabilities arising out of or relating to (i) the return of any
Product bearing Seller’s NDC (including Existing Inventory) shipped by Seller or
its Subsidiaries to a third party prior to the end of the Transition Period
(“Shipped Products”) or (ii) rebates or chargebacks related to any Shipped
Products;

 

(b)          all Liabilities arising out of any action, suit, investigation or
proceeding before any court or arbitrator or any other Governmental Authority to
the extent arising out of actions, omissions or events occurring prior to the
Closing Date relating to the Business or the Purchased Assets, including the
matters set forth on Section ‎2.04(b) of the Seller Disclosure Schedule;

 

(c)          all Liabilities arising out of or relating to any product
liability, breach of warranty or similar claim for injury to any Person or
property that resulted from the use or misuse of the Product or otherwise
related to the Product (including any action, suit, investigation or proceeding
relating to any such Liabilities) shipped or sold before the Closing Date;

 

(d)          any Liability under Seller’s or any of its Subsidiaries’ employee
benefits or compensation arrangements;

 

(e)          subject to ‎Section 6.02(b) and ‎Section 6.02(c), any and all
Liabilities of Seller or any of its Subsidiaries for Taxes, including any Taxes
arising as a result of the operation of the Business or the leasing, ownership,
operation or use of the Purchased Assets prior to the Closing;

 

(f)          any Liability arising out of any Permitted Lien of the type set
forth in clauses (i) and (ii) thereof; and

 

(g)          any Liability relating to an Excluded Asset.

 



12

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 2.05. Assignment of Contracts and Rights. Notwithstanding anything in
this Agreement to the contrary, this Agreement shall not constitute an agreement
to assign any Purchased Asset or any claim, right or benefit arising thereunder
or resulting therefrom if an attempted assignment thereof, without the approval
or consent of a third party, would constitute a breach thereof or in any way
adversely affect the rights of Buyer or Seller or any of their respective
Subsidiaries thereunder or be contrary to Applicable Law. Seller shall use its
commercially reasonable efforts (which shall not require Seller to pay any money
or other consideration to any Person or to initiate any claim or proceeding
against any Person) (a) to obtain such approval or consent and (b) if such
approval or consent cannot be obtained, to secure an arrangement reasonably
satisfactory to Buyer ensuring that Buyer will receive the benefits under the
Purchased Asset for which such consent is being sought and bear the burden of
the Liabilities related to such Purchased Asset; provided, however, that (i)
Seller shall have no obligation to obtain such consent or approval or to provide
such an alternative arrangement other than the undertaking to use commercially
reasonable efforts to obtain or provide the same as set forth in this ‎Section
2.05, and (ii) Buyer shall have no remedy (including under ‎Article 7) for
failure of Seller to obtain any such consent or approval or to provide any such
alternative arrangement (but, for the avoidance of doubt, Buyer may seek
indemnification under ‎Article 7 (subject to the limitations set forth therein)
for a breach of Seller’s obligation to use commercially reasonable efforts as
set forth in this ‎Section 2.05). To the extent that, in connection with
obtaining a third party’s consent under any Contract, one or more of the parties
hereto enter into an agreement with such third party that provides for an
allocation of Liability among the parties hereto with respect to such Contract
that is inconsistent with the terms of this Agreement, the parties agree that,
as among themselves, the provisions of this Agreement shall control.

 

Section 2.06. Purchase Price. The purchase price for the Purchased Assets (the
“Purchase Price”) is $11,000,000 in cash. The Purchase Price shall be paid as
provided in ‎Section 2.07 and allocated among the Purchased Assets as provided
in Section ‎2.08.

 

Section 2.07. Closing. The closing (the “Closing”) of the purchase and sale of
the Purchased Assets and the assumption of the Assumed Liabilities hereunder
shall take place at 10:00 a.m. New York time at the offices of Dentons US LLP,
1221 Avenue of the Americas, New York, New York on the date hereof. At the
Closing:

 

(a)          Buyer shall deliver to Seller (or an Affiliate of Seller), on
behalf of Seller and its Subsidiaries, the Purchase Price in immediately
available funds by wire transfer to an account of Seller (or such Affiliate)
designated by Seller, by notice to Buyer, not later than two Business Days prior
to the Closing Date (and as promptly as practicable shall provide Seller a Fed
reference number or SWIFT confirmation, as applicable);

 

(b)          Seller and Buyer shall enter into (i) an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit A (the
“Assignment and Assumption Agreement”) and an assignment agreement transferring
any Marks set forth on ‎Section 2.01(a) of the Seller Disclosure Schedule; and
(ii) a Safety Data Transitional Agreement substantially in the form attached
hereto as Exhibit B (the “Safety Data Transitional Agreement”);

 



13

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(c)          (x) each party shall deliver or cause to be delivered to the other
party such duly executed deeds, bills of sale, endorsements, consents,
assignments and other good and sufficient instruments of conveyance and
assignment as the parties and their respective counsel shall deem reasonably
necessary to vest in Buyer all right, title and interest in, to and under the
Purchased Assets and to evidence the assumption by Buyer of the Assumed
Liabilities, in each case in accordance with the terms hereof and (y) Seller
shall deliver or cause to be delivered to Buyer the FIRPTA certificate specified
in ‎Section 6.03;

 

(d)          Seller shall deliver to Buyer a letter of transfer from Seller and
its Affiliates to the FDA notifying it of the consummation of the purchase and
sale hereunder substantially in the form of Exhibit C (the “Transfer Letter”);
and

 

(e)          Seller shall deliver to Buyer the sales data for the Product for
the period from January 1, 2014 through June 30, 2014.

 

Section 2.08. Purchase Price Allocation. Seller and Buyer agree that, after
Closing, they will negotiate in good faith to agree on a written allocation of
the Purchase Price (increased to include, to the extent properly taken into
account for Tax purposes, the Assumed Liabilities) among the Purchased Assets in
accordance with Section 1060 of the Code (and any similar provision of state,
local or foreign Tax law) (any such agreed allocation, the “Agreed Allocation”).
Seller and Buyer agree to (i) be bound by any Agreed Allocation and (ii) act in
accordance with any Agreed Allocation in the preparation, filing and audit of
any Tax return (including filing IRS Form 8594), unless otherwise required by
Applicable Law. Not later than 30 days prior to the filing of their respective
IRS Forms 8594 relating to this transaction, each party shall deliver to the
other party a copy of the IRS Form 8594 such party proposes to file.

 

Section 2.09. Wrong Pocket Assets. If at any time or from time to time after the
Closing Date, Seller or any of its Affiliates, on the one hand, or Buyer or any
of its Affiliates, on the other, shall receive or otherwise possess any asset
(including cash) that should belong to Buyer, on the one hand, or Seller, on the
other, pursuant to this Agreement, such Person shall promptly transfer, or cause
to be transferred, such asset to the Person so entitled thereto. Prior to any
such transfer in accordance with this ‎Section 2.09, the Person receiving or
possessing such asset shall hold such asset in trust for such other Person.

  

14

 



 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Article 3
Representations and Warranties of Seller

 

Except as set forth in the Seller Disclosure Schedule, Seller represents and
warrants to Buyer as of the date hereof that:

 

Section 3.01. Existence and Power. Seller is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has all corporate power and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not reasonably be expected to
be material to the Business, the Purchased Assets and the Product, taken as a
whole.

 

Section 3.02. Authorization. The execution, delivery and performance by Seller
of this Agreement and each other Transaction Document, and the consummation of
the transactions contemplated hereby and thereby, are within Seller’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of Seller. This Agreement constitutes, and upon the execution thereof each
other Transaction Document shall constitute, a valid and binding agreement of
Seller, enforceable against Seller in accordance with the terms hereof and
thereof, subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity.

 

Section 3.03. Governmental Authorization. The execution, delivery and
performance by Seller of this Agreement and each other Transaction Document, and
the consummation of the transactions contemplated hereby and thereby, require no
action by or in respect of, or filing with, any Governmental Authority other
than (i) with respect to the transfer of the Product Approvals, the Transfer
Letter and the related acceptance letter of Buyer to the FDA (and with respect
to any other Transferred Product Registrations, similar letters), and (iii) any
such action or filing as to which the failure to make or obtain would not
reasonably be expected to be material to the Business, the Purchased Assets or
the Product.

 

Section 3.04. Noncontravention. The execution, delivery and performance by
Seller of this Agreement and each other Transaction Document, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (i) violate the certificate of incorporation, bylaws or comparable
organizational documents of Seller or any of its Subsidiaries, (ii) assuming
compliance with the matters referred to in ‎Section 3.03, violate any Applicable
Law, (iii) constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation or to a loss of any
benefit relating to the Purchased Assets to which Seller or any of its
Subsidiaries is entitled under any provision of any agreement or other
instrument binding upon Seller or any of its Subsidiaries or (iv) result in the
creation or imposition of any Lien on any Purchased Asset, except for Permitted
Liens, with such exceptions, in the case of each of clauses (ii), (iii) and
(iv), as would not reasonably be expected to be material to the Business, the
Purchased Assets or the Product.

 



15

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 3.05. Contracts. (a) Except for the Contracts and the Excluded
Contracts, neither Seller nor any of its Subsidiaries is a party to or bound by
any contract, license, or agreement that is primarily used or held for use with
respect to the Business or the Purchased Assets and that is material to the
operation of the Business as currently conducted.

 

(b)          None of the Contracts:

 

(i)          contain a covenant not to compete or other covenants that purport
to limit or restrict the ability of Seller or any of its Subsidiaries to use the
Purchased Assets or operate the Business;

 

(ii)         grant any option or preferential right to purchase any Purchased
Asset (other than inventory in the ordinary course of business); or

 

(iii)        is for the benefit of any of Seller’s Affiliates.

 

(c)          Each Contract is a valid and binding agreement of Seller or its
applicable Subsidiary and is in full force and effect, and none of Seller or its
Subsidiaries or, to the knowledge of Seller, any other party thereto is in
default or breach in any respect under the terms of any Contract, except for any
such defaults or breaches that would not reasonably be expected to give rise to
a right of cancellation of such Contract.

 

Section 3.06. Litigation. Except as set forth in ‎Section 3.06 of the Seller
Disclosure Schedule, there is no action, suit, investigation or proceeding
pending against or, to the knowledge of Seller, threatened against, the
Purchased Assets before any arbitrator or any Governmental Authority that would
reasonably be expected to be material to the Business, the Purchased Assets and
the Product, taken as a whole, or that in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Agreement or the other Transaction Documents.

 



16

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 3.07. Compliance with Laws. (a) (i) Except as would not reasonably be
expected to be material to the Business, the Purchased Assets or the Product,
since January 24, 2014, and to the knowledge of Seller since January 1, 2012,
Seller and each of its Subsidiaries have operated the Business in material
compliance with all Applicable Law relating to the Business, including the FDA
Act, (ii) all governmental licenses, permits, approvals and authorizations
principally employed in, or necessary to the ongoing operation of the Business
as currently conducted are in full force and effect and (iii) since January 24,
2014, and to the knowledge of Seller since January 1, 2012, no Governmental
Authority has notified Seller or any of its Subsidiaries in writing that Seller
or any of its Subsidiaries (with respect to the Product, the Purchased Assets or
the operation of the Business) is in violation of any Applicable Law.

 

 (b)          Except as set forth in ‎Section 3.07 of the Seller Disclosure
Schedule, with respect to the Business, including the promotion, distribution,
marketing, and sale of the Product, neither the Seller nor any of its
Subsidiaries has received in writing since January 24, 2014, and to the
knowledge of Seller since January 1, 2012, any warning letters or other
correspondence from the FDA or any other analogous foreign Governmental
Authority in which the FDA or such other analogous foreign Governmental
Authority asserted that the promotion, distribution, marketing, or use and sale
of the Product was not in compliance with Applicable Law. Except as set forth in
‎Section 3.07 of the Seller Disclosure Schedule, with respect to the promotion,
distribution, marketing, and sale of the Product, since January 24, 2014, and to
the knowledge of Seller since January 1, 2012, there has not been any product
recall, market withdrawal or post-sale warning conducted by or on behalf of the
Seller or its Subsidiaries concerning the Product, or, to the knowledge of
Seller, any product recall or market withdrawal conducted by or on behalf of any
third party as a result of any alleged defect in the Product.

 

 (c)          Seller has provided to Buyer readable .pdf copies of all PADERs or
PADER listings from 2004 through November 9, 2013 (including all Medwatch forms
included therein). Since January 24, 2014, and to the knowledge of Seller since
January 1, 2012, each PADER and annual report relating to the Product was timely
filed with the FDA.

 

Section 3.08. Title to Purchased Assets. Seller or one of its Subsidiaries has
good and marketable title to, or (if applicable) valid leaseholds in, all
Purchased Assets, except where the failure to have such good and marketable
title or valid leasehold interests would not reasonably be expected to be
material to the Business, the Purchased Assets or the Product. No Purchased
Asset is subject to any Lien, except for Permitted Liens and any other Liens
that do not impede the ownership, operation or value of such Purchased Asset in
any material respect.

 

Section 3.09. Transferred Product Registrations. (a) The Transferred Product
Registrations constitute all material registrations, applications, approvals,
licenses or permits granted by any Governmental Authority to develop and market
the Product.




17

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(b)          Except as set forth in ‎Section 3.09 of the Seller Disclosure
Schedule, the Product is manufactured and marketed in accordance with the
specifications and standards contained in the Transferred Product Registrations,
except where the failure to comply therewith would not reasonably be expected to
be material to the Business, the Purchased Assets and the Product, taken as a
whole.

 

(c)          Except as set forth in ‎Section 3.09 of the Seller Disclosure
Schedule, prior to the transfer of any Transferred Product Registration in
accordance with this Agreement, Seller or one of its Subsidiaries is the sole
and exclusive owner of such Transferred Product Registration and has not granted
any right of reference with respect thereto.

 

    Section 3.10. Intellectual Property. (a) ‎Section 2.01(a) of the Seller
Disclosure Schedule sets forth a true and complete list of all issued and
registered Intellectual Property Rights and applications for issuance or
registration of Intellectual Property Rights, in each case, included in the
Transferred Intellectual Property Rights. Except as would not reasonably be
expected to be material to the Business, the Purchased Assets or the Product, to
the knowledge of Seller, each item identified in ‎Section 2.01(a) of the Seller
Disclosure Schedule as registered is valid, subsisting and in full force and
effect. The Seller or its Subsidiaries has taken all reasonable steps necessary
to maintain such registrations, including the payment when due of all necessary
registration and maintenance fees and annuities and the filing of all necessary
renewals, statements and certifications, and all necessary material documents
and certificates in connection with such registered Transferred Intellectual
Property Rights have been filed with the relevant patent, copyright or other
governmental or Regulatory Authorities for the purposes of maintaining such
registered Transferred Intellectual Property Rights.

 

(b)          Since January 24, 2014 and, to the knowledge of Seller, since
January 1, 2012, neither the Seller nor any of its Subsidiaries has received any
written charge, complaint, claim, demand, or notice alleging that the
formulation, manufacture, packaging, promotion, distribution, marketing, or sale
of the Product in the Territory interferes, infringes, misappropriates, or
violates any third party’s Intellectual Property Rights (including any written
claim that the Seller or any of its Subsidiaries must license or refrain from
using any third party’s Intellectual Property Rights in connection with such
activities). To the knowledge of Seller, no third party (i) currently infringes
or has since January 24, 2012 infringed upon, or (ii) has since January 24, 2012
misappropriated any of the Transferred Intellectual Property Rights, in each
case except as would not reasonably be expected to be material to the Business,
the Purchased Assets or the Product.

 

(c)          Except as set forth in ‎Section 3.10 of the Seller Disclosure
Schedule, neither Seller nor any of its Subsidiaries has made any pending claims
or threatened to make any claim, in each case that a third party has infringed,
misappropriated or otherwise violated any Transferred Intellectual Property
Rights.

 



18

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 3.11. AMP. ‎Section 3.11 of the Seller Disclosure Schedule sets forth
the baseline Average Manufacturers Price (“AMP”) as calculated by Seller for the
Product as of January 24, 2014.

 

Section 3.12. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

 

Article 4
Representations and Warranties of Buyer

 

Buyer represents and warrants to Seller as of the date hereof that:

 

Section 4.01. Existence and Power. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, and has all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted, except for those licenses, authorizations, permits,
consents and approvals the absence of which would not reasonably be expected to
prevent, materially delay or materially impair Buyer’s ability to consummate the
transactions contemplated by this Agreement (a “Buyer Material Adverse Effect”).

 

Section 4.02. Authorization. The execution, delivery and performance by Buyer of
this Agreement and each other Transaction Document to which it is a party, and
the consummation of the transactions contemplated hereby and thereby, are within
the corporate powers of Buyer and have been duly authorized by all necessary
corporate action on the part of Buyer. This Agreement constitutes, and upon
execution each other Transaction Document will constitute, a valid and binding
agreement of Buyer, enforceable against Buyer in accordance with the terms
hereof and thereof, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other laws affecting creditors’ rights
generally and general principles of equity.

 

Section 4.03. Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and each other Transaction Document, and
the consummation of the transactions contemplated hereby and thereby, require no
action by or in respect of, or filing with, any Governmental Authority other
than any such action or filing as to which the failure to make would not
reasonably be expected to have a Buyer Material Adverse Effect.

 



19

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 4.04. Noncontravention. The execution, delivery and performance by Buyer
of this Agreement and each other Transaction Document, and the consummation of
the transactions contemplated hereby and thereby, do not and will not (i)
violate the certificate of incorporation or bylaws of Buyer, (ii) assuming
compliance with the matters referred to in ‎Section 4.03, violate any Applicable
Law, (iii) require any consent or other action by any Person under, constitute a
default under or give rise to any right of termination, cancellation or
acceleration of any right or obligation or to a loss of any benefit to which
Buyer is entitled under any provision of any agreement or other instrument
binding upon Buyer or (iv) result in the creation or imposition of any material
Lien on any asset of Buyer, with such exceptions, in the case of clauses (ii),
(iii) and (iv) as would not reasonably be expected to have a Buyer Material
Adverse Effect.

 

Section 4.05. Litigation. There is no action, suit, investigation or proceeding
pending against or, to the knowledge of Buyer, threatened against or affecting
Buyer before any arbitrator or any Governmental Authority that would reasonably
be expected to have a Buyer Material Adverse Effect or that in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement or the other Transaction Documents.

 

Section 4.06. Financing. Buyer has sufficient cash, available lines of credit or
other sources of immediately available funds to enable it to make payment of the
Purchase Price and any other amounts to be paid by it hereunder.

 

Section 4.07. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

 

Section 4.08. Inspections; No Other Representations. Buyer is an informed and
sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and purchase of property and assets such as the Purchased Assets as
contemplated hereunder. Buyer has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement. Except for the
representations and warranties set forth in ‎Article 3, Buyer (on behalf of
itself and its Affiliates) acknowledges and agrees that no representation or
warranty of any kind whatsoever, express or implied, at law or in equity, is
made or shall be deemed to have been made by or on behalf of Seller or any of
its Affiliates, and Seller hereby disclaims, and Buyer (on behalf of itself and
its Affiliates) hereby disclaims any reliance upon, any such representation or
warranty, notwithstanding the delivery or disclosure to Buyer or any of its
representatives or Affiliates of any documentation or other information by the
Seller or any of its representatives or Affiliates with respect to any one or
more of the foregoing. Without limiting the generality of the foregoing, Buyer
acknowledges that Seller makes no representation or warranty with respect to (i)
the future performance of the Business or the Purchased Assets, including any
projections, estimates or budgets delivered to or made available to Buyer of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) with respect
to the Purchased Assets, the Business or the Assumed Liabilities, or (ii) any
other information or documents made available to Buyer or its counsel,
accountants or advisors with respect to the Purchased Assets, the Business or
the Assumed Liabilities, except, in each case, as expressly set forth in this
Agreement.

 



20

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Article 5
Covenants of Buyer and Seller

 

Buyer and Seller agree that:

 

Section 5.01. Further Assurances. Seller and Buyer agree to execute and deliver
such other documents, certificates, agreements, instruments of conveyance and
transfer and other writings and to take such other actions as may be reasonably
necessary or desirable in order to consummate or implement expeditiously the
transactions contemplated by this Agreement.

 

Section 5.02. Access to Information. (a) On and after the Closing Date, Seller
shall afford promptly to Buyer and its agents reasonable access to its books of
account, financial and other records (including accountant’s work papers),
information, employees and auditors, in each case to the extent (i) related to
the Purchased Assets or the Assumed Liabilities, (ii) not included in the
Purchased Assets and (iii) reasonably necessary for Buyer in connection with any
audit, investigation, dispute or litigation or any other reasonable business
purpose relating to the Purchased Assets or the Assumed Liabilities, in each
case arising on or before the Closing; provided that any such access by Buyer
shall not unreasonably interfere with the conduct of the business of Seller or
any of its Affiliates. Buyer shall bear all of the out-of-pocket costs and
expenses (including attorneys’ fees, but excluding reimbursement for general
overhead, salaries and employee benefits) reasonably incurred by Seller and its
Affiliates in connection with the foregoing. Notwithstanding the foregoing,
Seller may redact any statements or other information in the portions of such
information that do not relate to the Purchased Assets or the Assumed
Liabilities or that relate to employees of Seller or any of its Affiliates. All
requests for access to such books, records, information, employees and auditors
shall be made to such representatives of Seller as Seller shall designate, which
representatives shall be solely responsible for coordinating all such requests
and all access permitted hereunder.

 



21

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(b)          On and after the Closing Date, Buyer will afford promptly to Seller
and its representatives reasonable access to its properties, books, records,
employees and auditors to the extent reasonably necessary to enable Seller to
determine any matter relating to its rights and Liabilities hereunder or to any
period ending on or before the Closing Date; provided that any such access by
Seller shall not unreasonably interfere with the conduct of the business of
Buyer. All requests for access to such properties, books, records, information,
employees and auditors shall be made to such representatives of Buyer as Buyer
shall designate, which representatives shall be solely responsible for
coordinating all such requests and all access permitted hereunder.

 

(c)          Notwithstanding anything to the contrary contained herein, nothing
in this ‎‎Section 5.02 shall require (i) Seller or any of its Affiliates or
Buyer or any of its Affiliates to violate any Applicable Law or a contract or
obligation of confidentiality owed to a third party, to waive the protection of
an attorney-client privilege, or to take any action that would result in the
disclosure of any Trade Secrets (provided that, in the case of this clause (i),
the disclosing party shall use commercially reasonable efforts to provide the
other party, to the extent possible, with access to the relevant information in
a manner that would not reasonably be expected to result in any such violation,
waiver or disclosure) or (ii) the auditors and independent accountants of Seller
or any of its Affiliates or of Buyer or any of its Affiliates to make any work
papers available to any Person unless and until such Person has signed a
customary confidentiality and hold harmless agreement relating to such access to
work papers in form and substance reasonably acceptable to such auditors or
independent accountants.

 

Section 5.03. Intellectual Property Matters. (a) After the Closing, Buyer shall
promptly, and in any event prior to the end of the Transition Period, complete
the revision of all Packaging Materials existing as of the date hereof relating
to the Product and/or used in the Business and not used in the sale of Products
prior to the end of the Transition Period so as to not include any references to
any Marks owned by or licensed to Seller or any of its Affiliates (excluding the
Marks set forth on ‎Section 2.01(a) of the Seller Disclosure Schedule, the
“Seller Marks”) or any references to Seller’s or its Affiliates’ customer
service address or phone number. Buyer shall not order any new Packaging
Materials including references to the Seller Marks, except to the extent
necessary to sell the Existing Inventory during the Transition Period. Without
limiting the foregoing, in no event shall Buyer use any Seller Marks in any
manner or for any purpose different from the use of such Seller Marks in
connection with the Business during the 90-day period immediately preceding the
Closing. Except as set forth in this ‎‎Section 5.03(a), from and after the
Closing, Buyer shall not have any right to use any of the Seller Marks. Any and
all use of the Seller Marks by Buyer following the Closing until the complete
phase-out of the Seller Marks as contemplated by this ‎Section 5.03(a) shall (i)
inure to the sole and exclusive benefit of the Seller and its Affiliates and
(ii) be subject to Seller’s and its Affiliates’ quality control guidelines and
procedures.

 



22

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(b)          Effective as of and only upon the Closing, subject to the terms and
conditions of this Agreement, Seller and its Subsidiaries hereby grant to Buyer
a limited, non-exclusive, perpetual, irrevocable, non-sublicensable and, except
to the extent this Agreement is permitted to be assigned by Buyer pursuant to
Section 8.04, non-assignable, royalty-free, fully paid up, worldwide license,
but solely in connection with the formulation, manufacture, packaging,
promotion, distribution, marketing, and sale of the Product in the Territory, to
use, reproduce, create derivative works of, distribute, make, have made, sale,
offer for sale and import all Intellectual Property Rights (other than any
Marks) that are owned and licensable by Seller or its Subsidiaries as of the
Closing Date (without consent of or payment due to a third party or to Seller or
any Subsidiary thereof) to the extent used in connection with the formulation,
manufacture, packaging, promotion, distribution, marketing, and sale of the
Product in the Territory as of the Closing Date.

 

Section 5.04. Public Announcements. Unless otherwise required by Applicable Law,
by any listing agreement with any U.S. or U.K. securities exchange or share
market or by any listing authority including the U.K. Listing Authority, subject
to ‎Section 5.07, ‎Section 5.08 and ‎Section 5.10, Seller and Buyer shall not,
and cause their respective Affiliates not to, make any public announcement or
disseminate any written communication to any supplier, customer, distributor or
non-management employee of Seller or its Affiliates in respect of this Agreement
or the transactions contemplated hereby, or otherwise communicate with any news
media regarding this Agreement or the transactions contemplated hereby, without
the prior written consent of Buyer and Seller (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that if any such
announcement or communication is so required, Buyer and Seller shall consult
with each other, to the extent reasonably practicable, in advance as to the
contents and timing thereof; provided, further, that after the transactions
contemplated by this Agreement have been announced, Seller and its Affiliates
shall be entitled to respond to questions in the ordinary course or issue any
press release or make any other public statement that, in each case, is not
inconsistent with any public statement previously issued or made by it in
accordance with the provisions of this ‎‎Section 5.04. On the date hereof,
Seller (and its Affiliates) and Buyer may issue a press release in substantially
the form attached hereto as Exhibit D.

 



23

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 5.05. Confidentiality. (a) Effective as of the Closing, the Confidential
Disclosure Agreement between Shire Human Genetic Therapies, Inc. and Buyer dated
as of February 20, 2014 (the “Confidentiality Agreement”) shall terminate with
respect to information to the extent relating to the Purchased Assets or the
Assumed Liabilities; provided, however, that any and all other information
provided to Buyer by Seller or its representatives concerning Seller or any of
its Affiliates, and not otherwise constituting a Purchased Asset or an Assumed
Liability, shall remain subject to the terms and conditions of the
Confidentiality Agreement after the Closing.

 

(b)          After the Closing, Seller and its Affiliates will hold, and will
use their reasonable best efforts to cause their respective representatives to
hold, in confidence all confidential documents and other information concerning
the Purchased Assets or the Assumed Liabilities and information provided
pursuant to ‎Section 5.02(b). The obligation of Seller and its Affiliates to
hold any such information in confidence shall not extend to any disclosure (i)
that is required by Applicable Law, by any listing agreement with any U.S. or
U.K. securities exchange or share market or by any listing authority including
the U.K. Listing Authority, (ii) to the extent necessary to defend or prosecute
any indemnification claim or any action, suit, investigation or proceeding, or
(iii) except as a result of a disclosure in breach of this Agreement by Seller
or its Affiliates after the Closing, of information generally available to the
public or already known by a third party receiving such information from Seller
or its Affiliates. The obligation of Seller and its Affiliates to hold any such
information in confidence shall be deemed to be satisfied if they exercise the
same care with respect to such information as they would take to preserve the
confidentiality of their own similar information.

 

Section 5.06. Return, Rebate and Chargeback Policies and Practices. From and
after the Closing, Buyer agrees that it will not take any action (i) with the
intent to encourage, through the offering of incentives or changes in the
return, rebate or chargeback policies or practices of the Business or otherwise
(other than in the ordinary course of business consistent with the past practice
of the Business prior to Closing), customers to return any Product shipped by
Seller or any of its Affiliates prior to the end of the Transition Period, or to
initiate any chargeback, rebate or similar request in respect of such Product,
except as required by Applicable Law, or (ii) that would reasonably be expected
to adversely affect Seller’s obligations to make rebate payments to, or
entitlements to refunds for overpayments from (including in each case the amount
thereof), CMS for Product shipped prior to the end of the Transition Period.

 



24

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 5.07. Customer Notifications. Promptly after the Closing Date, the
parties shall notify all customers of the Business in writing, in a form agreed
by the parties prior to the date hereof, (i) of the transfer of the Purchased
Assets to Buyer and (ii) that all purchase orders for the Product received by
Seller or any of its Affiliates prior to the Closing Date but not filled as of
such date will be filled in the ordinary course (provided that Seller and Buyer
shall cooperate with each other to ensure that such purchase orders as well as
any additional purchase orders received between the Closing Date and the end of
the Transition Period are filled in accordance with the provisions of ‎Section
5.10). All purchase orders for the Product received by Seller after the end of
the Transition Period shall be forwarded by Seller to Buyer or Buyer’s
distributor at the address to be provided by Buyer prior to the end of the
Transition Period.

 

Section 5.08. Transfer of Purchased Assets; Maintenance of Transferred Product
Registrations; Cooperation. (a) On or as promptly as reasonably practicable
after the Closing Date, the Seller shall and shall cause its Subsidiaries to (i)
transfer (or implement arrangements reasonably satisfactory to Buyer for the
transfer and delivery of physical possession of) all tangible assets included in
the Purchased Assets to the Buyer or its designated representatives, and (ii)
upon reasonable request of the Buyer, notify all of its agents that hold files
or other tangible material included in the Purchased Assets that, effective as
of the Closing, the Buyer owns such Purchased Assets, with directions to
transfer such Purchased Assets to Buyer in accordance with the Buyer’s
reasonable instructions. Buyer shall pay for any costs or expenses associated
with the delivery of the Purchased Assets to Buyer or any of its designees.
Notwithstanding the foregoing, to the extent the following are included in the
Purchased Assets and are not delivered at the Closing, Seller shall deliver and
cause its Subsidiaries to deliver (1) all of the books and records (in
electronic and non-electronic form) related to the Product Approvals and (2) all
case files since May 1, 2014, including readable .pdf copies of PADER listings
and completed FDA form 3500As, to Buyer no later than 60 calendar days after the
Closing Date; provided that Seller shall only have an obligation to deliver such
books, records and files that, to Seller’s knowledge, are in the possession or
control of Seller.

 

(b)          As promptly as reasonably practicable following the Closing, Seller
shall file with the FDA all of the documents and the information reasonably
required of a former owner, including the Transfer Letter, and Buyer shall file
with the FDA the information required of a new owner or agent in respect
thereof, including an acceptance letter to the FDA. Seller may retain an
archival copy of each Product Approval, including supplements and records that
are required to be kept under 21 CFR §314.81.

 



25

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(c)          Buyer shall be responsible for, and shall bear all costs associated
with, completing the recordation of any trademark assignment for the Marks set
forth on ‎Section 2.01(a) of the Seller Disclosure Schedule with the appropriate
Regulatory Authorities in each country in which such Marks are registered;
provided that Seller shall, for a period of two (2) years after the Closing and
at Buyer’s sole cost and expense, upon the reasonable request of Buyer,
cooperate and cause its Subsidiaries to cooperate with Buyer to execute any
additional documentation required to record and give effect to the assignment of
such Marks in any jurisdiction in accordance with this Agreement.

 

(d)          Until the completion of the transfer of the Transferred Product
Registrations to Buyer: (i) Seller shall use commercially reasonable efforts to
maintain the Transferred Product Registrations, (ii) if and to the extent
reasonably requested by Buyer, Seller shall use commercially reasonable efforts
to pursue, in such manner as may be reasonably directed by Buyer, those ongoing
variations, amendments and renewals which are pending at the Closing Date and
shall not withdraw them, and (iii) Seller shall not be required to initiate any
new variations or amendments, except to the extent that they are necessary (in
Buyer’s reasonable, good faith opinion) for the continuation of the Business and
then only upon Buyer’s written request and direction. Neither Seller not any of
its Affiliates shall have any Liability or obligation to indemnify Buyer (A) if
any or all of the Transferred Product Registrations are not transferred by any
Governmental Authority, or such transfer is delayed, for any reason, except to
the extent directly resulting from Seller’s or any of its Subsidiaries’ gross
negligence or willful misconduct or a breach of ‎Section 5.08(a) by Seller or
(B) for taking any action requested or directed by Buyer pursuant to ‎Section
5.08(d)(ii) or ‎Section 5.08(d)(iii).

 

(e)          For the avoidance of doubt, Seller does not warrant, and shall not
be responsible for, the successful maintenance or renewal of any Transferred
Product Registration after the Closing Date, except to the extent that a
Governmental Authority cancels such Transferred Product Registration or refuses
its renewal solely as a result of Seller’s or any of its Subsidiaries’ gross
negligence or willful misconduct. In addition, Buyer acknowledges that Buyer
shall be solely responsible for perfecting Buyer’s title to the Transferred
Intellectual Property Rights after the Closing Date, including recording the
change in title.

 

(f)          Buyer shall, and shall cause its Affiliates to, cooperate with
Seller to deliver Seller any additional documentation and materials that may be
reasonably requested by Seller to effect the transfer of the Transferred Product
Registrations to Buyer. Buyer shall bear the cost of (i) all fees levied by the
relevant Governmental Authority in connection with the transfer of the
Transferred Product Registrations pursuant to this ‎Section 5.08 and (ii) all
costs and expenses arising from the maintenance of the Transferred Product
Registrations after the Closing and any variations, amendment and renewals
undertaken pursuant to ‎Section 5.08(d)(ii) or ‎Section 5.08(d)(iii).

 



26

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(g)          Notwithstanding that any Packaging Materials may include Seller
Marks or that Seller may remain the holder of any Transferred Product
Registrations (but without limiting Seller’s obligations under the Safety Data
Transitional Agreement or Buyer’s obligations under ‎Section 5.03(a)), Buyer
shall be responsible for (i) complying with Applicable Law after the Closing
with respect to the Business, the Product and the Packaging Materials and (ii)
any Liabilities arising from or relating to the marketing and sale of any
Product after the Closing or the conduct of the Business after the Closing (all
of which Liabilities shall be deemed Assumed Liabilities for purposes hereof).
Until such time as the relevant Transferred Product Registrations are
transferred to Buyer, Buyer shall not make any changes to the Packaging
Materials (other than to the extent required by Applicable Law or ‎Section
5.03(a), and only to such extent) without the consent of Seller, which consent
shall not be unreasonably withheld, conditioned or delayed; provided that if
Seller consents to any such requested change or such change is required by
Applicable Law, Seller shall reasonably cooperate with Buyer, and shall provide
such reasonable assistance as may be necessary, in implementing any such change.
Any reasonable direct costs and expenses incurred from or as a consequence of
any such change shall be fully borne by Buyer.

 

(h)          Following the Closing, the parties agree to use commercially
reasonable efforts to transition the Business to the Buyer. In this regard:

 

(i)          Seller shall send a copy of the Transfer Letter to the FDA
immediately following the Closing;

 

(ii)         Seller shall as soon as reasonably practicable remove the Product
from the DailyMed website following the expiration of the last to expire lot of
Product sold by Seller under Seller’s NDC;

 

(iii)        Seller shall use commercially reasonable efforts, at Buyer’s
expense, to provide Buyer with reasonable assistance and information necessary
to prepare and file with the FDA the applicable PADER and NDA annual report for
2015 (with applicable domestic distribution data).

 

Section 5.09. Buyer Insurance. Promptly following the Closing, Buyer shall
obtain and, maintain product liability insurance coverage with respect to the
Product from a financially sound and reputable insurance company or companies,
that is customary in scope and amount of coverage. Upon Seller's written
request, Buyer shall promptly provide Seller with a copy of a certificate of
insurance evidencing such insurance in form reasonably acceptable to Seller.

 



27

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 5.10. Sales of Inventory Existing at Closing. (a) Immediately following
the Closing and until the earlier of (i) [***] and (ii) the date specified in a
written notice from Buyer to Seller that it will be able to commence commercial
sales of the Product using its own NDC (the period from the Closing Date until
the earlier of (i) and (ii), the “Transition Period”), Seller shall act as a
distributor for Buyer and, in this regard, direct each of the Distributors to
continue to sell existing inventory of Product bearing Seller’s NDC (Product
inventory bearing Seller’s NDC existing at the Closing, the “Existing
Inventory”), and Seller’s existing Packaging Materials and to otherwise operate
under their applicable Excluded Contract, in each case in the ordinary course of
business throughout the Transition Period for the account of Buyer, and direct
Cardinal Health to: (A) continue during the Transition Period to (1) process
purchase orders and ship Existing Inventory, (2) process returns of Existing
Inventory and (3) process rebates and chargebacks relating to Existing
Inventory, each in the ordinary course of business, and (B) deliver a copy of
any ordinary course reports provided to Seller regarding the foregoing to Seller
and Buyer. Notwithstanding the foregoing, the Transition Period shall terminate
if Buyer is in breach of its obligations under ‎Section 5.10(c) and fails to
cure such breach within five Business Days after having been notified of such
breach in writing by Seller.

 

(b)          Seller shall remit to Buyer or instruct Cardinal Health to remit to
Buyer, as applicable, within 30 days after the end of each calendar month, (i)
$[***] and (ii) $[***] of Existing Inventory sold during the Transition Period,
out of the proceeds received by Seller in such month in respect of such sales,
in accordance with wire instructions provided to Seller prior to the date
hereof, less a fee equal to $[***] of the Product sold, to be retained by Seller
in consideration of the services rendered by it to Buyer under this ‎Section
5.10.

 

(c)          Buyer shall (i) use reasonable best efforts to obtain its own NDC
and to enable itself to commence commercial sales of the Product using its own
NDC (including by causing to be manufactured Product bearing Buyer’s NDC) as
promptly as practicable after Closing, (ii) promptly inform Seller in writing
upon receipt of its NDC, (iii) reasonably cooperate, and cause its Affiliates to
reasonably cooperate, with Seller, in providing any information or assistance
reasonably requested by Seller in connection with this ‎Section 5.10, including
any information Buyer possesses in respect of sales of Existing Inventory as
Seller may require to include in any regulatory filings to be made in respect of
the Product sold bearing Seller’s NDC.

 



28

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(d)          Without Buyer’s prior written consent (in the event of a material
breach by a Distributor, not to be unreasonably withheld, conditioned or
delayed), Seller shall not terminate the Excluded Contracts with the
Distributors with respect to the Product with effect prior to the end of the
Transition Period except in accordance with this Section 5.10(d). Upon receipt
of written instructions from Buyer, but in no event later than the earlier to
occur of (i) October 1, 2014 and (ii) two Business Days following the last day
of the Transition Period, Seller shall provide notice to the Distributors of the
termination of their respective Excluded Contracts with respect to the Product
(which termination shall be effective in accordance with the terms of the
applicable Excluded Contract) and instruct Cardinal Health to follow the written
directions of Buyer with respect to the disposition of any remaining Existing
Inventory.

 

(e)          Seller and its Affiliates shall have no Liability to Buyer or any
of its Affiliates in connection with its provision of services under this
‎Section 5.10, except to the extent caused by Seller’s fraud or intentional
misconduct and except to the extent such Liability constitutes an Excluded
Liability pursuant to ‎Section 2.04(a). Notwithstanding anything in this
Agreement to the contrary (other than ‎Section 2.05), but subject to this
‎Section 5.10, unfilled purchase orders for Product issued by customers,
including pursuant to an Excluded Contract, shall be deemed to be a Purchased
Asset hereunder, and all Liabilities arising under such purchase orders shall be
Assumed Liabilities hereunder.

 

Section 5.11. Non-Compete. For a period of three (3) years from Closing Date,
neither Seller nor any of its Subsidiaries shall market or sell, or license to
any other party the right to market or sell, the Product, or any “AB-rated”
generic thereof, in the Territory (a “Competing Business”); provided that,
notwithstanding the foregoing, neither Seller nor any of its Subsidiaries shall
be restricted from:

 

(a)          collectively owning less than five percent (5%) of any class of
securities of any publicly traded company conducting a Competing Business if
such securities are held as a passive investment; or

 

(b)          acquiring one or more Persons or businesses that include within its
business a Competing Business, so long as (1) the Competing Business comprises
no more than 25% of the acquired business and (2) Seller or its Subsidiaries, as
applicable, completes the sale of the Competing Business within six months of
the acquisition; provided, however, that if such sale is subject to regulatory
approval, then such six-month period shall be extended until five Business Days
after all regulatory approvals have been received, but only to the extent that
the parties to such sale are using commercially reasonable efforts to obtain any
such approvals.

 



29

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Article 6
Tax Matters

 

Section 6.01. Tax Matters. Except as set forth in the Seller Disclosure
Schedule, Seller hereby represents and warrants to Buyer that:

 

(a)          Seller and its Subsidiaries have timely paid all Taxes required to
be paid on or prior to the date hereof, the non-payment of which would result in
a Lien on any Purchased Asset; and

 

(b)          Seller and its Subsidiaries have established, in accordance with
GAAP applied on a basis consistent with that of preceding periods, adequate
reserves for the payment of, and will timely pay, all Taxes that arise from or
with respect to the Purchased Assets and are incurred in or attributable to the
Pre-Closing Tax Period, the non-payment of which would result in a Lien on any
Purchased Asset.

 

Section 6.02. Tax Cooperation; Allocation of Taxes. (a) Buyer and Seller agree
to furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance relating to the Purchased Assets
(including access to books and records) as is reasonably necessary for the
filing of all Tax returns, the making of any election relating to Taxes, the
preparation for any audit by any Taxing Authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax. Buyer and Seller
(and their respective Subsidiaries) shall retain all books and records with
respect to Taxes pertaining to the Purchased Assets for a period of at least six
years following the Closing Date. On or after the end of such period, each party
shall provide the other with at least 10 days prior written notice before
destroying any such books and records, during which period the party receiving
such notice can elect to take possession, at its own expense, of such books and
records. Seller and Buyer shall cooperate with each other in the conduct of any
audit or other proceeding relating to Taxes involving the Purchased Assets.

 

(b)          All personal property taxes and similar ad valorem obligations
levied with respect to the Purchased Assets for a taxable period that includes
(but does not end on) the Closing Date (collectively, the “Apportioned
Obligations”) shall be apportioned between Seller, on the one hand, and Buyer,
on the other hand, based on the number of days of such taxable period included
in the Pre-Closing Tax Period and the number of days in the portion of such
taxable period beginning on the day after the Closing Date (any such portion of
such taxable period, the “Post-Closing Tax Period”). Seller shall be liable for
the proportionate amount of such Taxes that is attributable to the Pre-Closing
Tax Period, and Buyer shall be liable for the proportionate amount of such Taxes
that is attributable to the Post-Closing Tax Period.

 



30

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(c)          All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, property, transfer and similar Taxes,
levies, charges and fees (collectively, “Transfer Taxes”) incurred in connection
with the transactions contemplated by this Agreement shall be shared equally by
Buyer and Seller. Buyer and Seller shall cooperate in providing each other with
any appropriate resale exemption certifications and other similar documentation.

 

(d)          Apportioned Obligations and Transfer Taxes shall be timely paid as
provided by Applicable Law. The paying party shall be entitled to reimbursement
from the non-paying party in accordance with ‎Section 6.02(b) or ‎Section
6.02(c), as applicable. Upon payment of any such Apportioned Obligation or
Transfer Tax, the paying party shall present a statement to the non-paying party
setting forth the amount of reimbursement to which the paying party is entitled
under ‎Section 6.02(b) or ‎Section 6.02(c), as applicable, together with such
supporting evidence as is reasonably necessary to calculate the amount to be
reimbursed. The non-paying party shall make such reimbursement promptly but in
no event later than 10 days after the presentation of such statement.

 

Section 6.03. FIRPTA Certificate. At or prior to the Closing Date, Seller shall
deliver to Buyer a certificate conforming to the requirements of
Section 1.1445-2(b)(2) of the United States Treasury regulations in a form
reasonably acceptable to Buyer.

 

Article 7
Survival; Indemnification

 

Section 7.01. Survival. The representations and warranties of the parties hereto
contained in this Agreement shall survive until the first anniversary of the
Closing Date; provided that the representations and warranties contained in
Sections ‎3.01, 3.02, 3.08, 3.09(a) and (c), ‎‎3.12 and 6.01 (collectively, the
“Seller Fundamental Representations”) and the representations and warranties set
forth in Sections ‎4.01, ‎4.02 and 4.07 (collectively, the “Buyer Fundamental
Representations”) shall survive the Closing until the date that is 60 days after
the expiration of the applicable statute of limitations or any extension
thereof. The other covenants and agreements of the parties hereto contained in
this Agreement shall survive the Closing indefinitely or for the shorter period
explicitly specified therein, except that for such covenants and agreements that
survive for such shorter period, breaches thereof shall survive indefinitely or
until the latest date permitted by Applicable Law. Notwithstanding the preceding
sentences, any breach of covenant, agreement, representation or warranty in
respect of which indemnity may be sought under this Agreement shall survive the
time at which it would otherwise terminate pursuant to the preceding sentences
if notice of the breach giving rise to such right of indemnity shall have been
given to the party against whom such indemnity may be sought prior to such time
in accordance with ‎Section 7.03 or 7.04 and ‎Section 8.01.

 



31

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 7.02. Indemnification. (a) Effective at and after the Closing, subject
to the limitations set forth in this ‎Article 7, Seller hereby indemnifies
Buyer, its Affiliates, officers, directors, employees and agents (each, a “Buyer
Indemnitee”) from and against and agrees to hold each of them harmless from any
and all Liabilities, demands, assessments, judgments, levies, losses, fines,
penalties, damages (including compensatory damages), costs and expenses,
including reasonable attorneys’ accountants’, investigators’ and experts’ fees
and expenses (“Damages”) incurred by Buyer (or any Buyer Indemnitiee) to the
extent such Damages arise from or are related to any of the following:

 

(i)          any misrepresentation or breach of any representation or warranty
(each such misrepresentation or breach, a “Warranty Breach”), made by Seller in
this Agreement or any Transaction Document;

 

(ii)         any breach, nonperformance or violation of any covenant, agreement
or other obligation made or to be performed by Seller or any of its Affiliates
pursuant to this Agreement or any other Transaction Document; or

 

(iii)        any Excluded Liability;

 

provided that with respect to indemnification by Seller for Warranty Breaches
pursuant to ‎Section 7.02(a)(i) (other than, in each case below, Warranty
Breaches in respect of a Seller Fundamental Representation), (A) Seller shall
not be liable unless the aggregate amount of Damages with respect to such
Warranty Breaches exceeds $[***] (the “Deductible”) and [***], and (B) Seller
shall not be liable for any Damages arising out of any individual claim unless
such Damages exceed $[***], and Damages that are disregarded pursuant to this
clause (B) [***] (A), and (C) Seller’s maximum liability for all such Warranty
Breaches shall not exceed $[***] (the “Cap”); and provided, further, that
Seller’s maximum liability for indemnification under Section 7.02(a)(i) shall
not exceed the [***] by Seller.

 

(b)            Effective at and after the Closing, subject to the limitations
set forth in this ‎Article 7, Buyer hereby indemnifies Seller and its Affiliates
against and agrees to hold each of them harmless from any and all Damages
actually suffered by Seller or any of its Affiliates arising out of:

 

(i)          any Warranty Breach of any representation or warranty made by Buyer
in this Agreement or any Transaction Document;

 



32

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(ii)         any breach of a covenant or agreement made or to be performed by
Buyer or any of its Affiliates pursuant to this Agreement or any other
Transaction Document; or

 

(iii)        any Assumed Liability; or

 

(iv)        except to the extent they constitute Excluded Liabilities pursuant
to ‎Section 2.04(a), the provision of services by Seller under ‎Section 5.10,
except to the extent caused by Seller’s fraud or intentional misconduct;

 

provided that with respect to indemnification by Buyer for Warranty Breaches
pursuant to ‎Section 7.02(b)(i) (other than Warranty Breaches in respect of a
Buyer Fundamental Representation), (A) Buyer shall not be liable unless the
aggregate amount of Damages with respect to such Warranty Breaches exceeds the
Deductible and then only to the extent of such excess, and (B) Buyer shall not
be liable for any Damages arising out of any individual claim unless such
Damages exceed $[***], and any Damages that are disregarded pursuant to this
clause (B) [***] (A).

 

(c)          For purposes of this ‎Article 7, Warranty Breaches and any
resulting Damages shall be determined without regard to any materiality or other
similar qualification contained in, or otherwise applicable to, such
representation or warranty (except for any such qualifications to the extent it
qualifies an affirmative requirement to list specified items on a section of the
Seller Disclosure Schedule (if any)).

 

Section 7.03. Third Party Claim Procedures. (a) Any Person seeking
indemnification under Section ‎7.02 (the “Indemnified Party”) shall give prompt
notice in writing to the Person from whom indemnification is to be sought (the
“Indemnifying Party”) of the assertion of any claim or the commencement of any
suit, action or proceeding by any third party (“Third Party Claim”) in respect
of which indemnity may be sought under such Section. Such notice shall set forth
in reasonable detail such Third Party Claim and the basis for indemnification
(taking into account the information then available to the Indemnified Party).
The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have adversely prejudiced the Indemnifying Party. Thereafter, the
Indemnified Party shall deliver to the Indemnifying Party, as promptly as
reasonably practicable following the Indemnified Party’s receipt thereof, copies
of all written notices and documents (including any court papers) received by
the Indemnified Party relating to the Third Party Claim and the Indemnified
Party shall provide the Indemnifying Party with such other information with
respect to any such Third Party Claim reasonably requested by the Indemnifying
Party.

 



33

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(b)          The Indemnifying Party shall be entitled to participate in the
defense of any Third Party Claim and, subject to the limitations set forth in
this Section ‎7.03, shall be entitled to control and appoint lead counsel for
such defense, in each case at its own expense. If the Indemnifying Party fails
to assume or declines to assume the defense of any such proceeding within thirty
(30) days after notice thereof, or fails to prosecute the defense of such claim
in good faith and with reasonable diligence, the Indemnified Party may assume
the defense thereof for the account and at the risk of the Indemnifying Party
(including with respect to reasonable attorney’s fees in connection therewith,
but subject to the limitations set forth in this ‎Article 7). To the extent the
Indemnifying Party is controlling the defense of a Third Party Claim, the
Indemnified Party may participate at his or its own expense in the defense of
such Third Party Claim; provided that the reasonable costs and expenses of
separate counsel to the Indemnified Party shall be borne by the Indemnifying
Party (to the extent such costs and expenses constitute indemnifiable Damages
hereunder) if, in the opinion of external counsel to the Indemnified Party,
there is a material conflict of interest between the Indemnifying Party and the
Indemnified Party with respect to such proceeding. The Indemnifying Party shall
pay promptly to the Indemnified Party any Losses to which the Indemnified Party
is finally determined to be entitled under this ‎Article 7.

 

(c)          Notwithstanding anything in this ‎Section 7.03 to the contrary,
neither the Indemnifying Party nor the Indemnified Party shall, without the
written consent of the other party, settle or compromise any Third Party Claim
or permit a default or consent to entry of any judgment. Notwithstanding the
foregoing, consent of the Indemnified Party shall not be required for any such
settlement if (i) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party (other than, for the avoidance of doubt, the
payment of the Deductible, to the extent applicable), (ii) such settlement does
not permit any order, injunction or other equitable relief to be entered,
directly or indirectly, against the Indemnified Party and (iii) such settlement
includes a release of such Indemnified Party from all Liability on claims that
are the subject matter of such Third Party Claim. If the Indemnifying Party
makes any payment on any Third Party Claim, then the Indemnifying Party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
Indemnified Party to any insurance benefits or other claims of the Indemnified
Party with respect to such Third Party Claim (net of the costs and expenses of
the Indemnified Party associated with the collection thereof).

 

(d)          Each party shall cooperate, and cause its respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith, the reasonable costs of
which shall be deemed Damages for purposes hereof.

 



34

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 7.04. Direct Claim Procedures. In the event an Indemnified Party has a
claim for indemnity under ‎Section 7.02 against an Indemnifying Party that does
not involve a Third Party Claim, the Indemnified Party agrees to give prompt
notice in writing of such claim to the Indemnifying Party. Such notice shall set
forth in reasonable detail such claim and the basis for indemnification and the
amount of such Damages incurred or that such Indemnified Party reasonably
estimates in good faith is likely to be incurred in connection with such claim
(taking into account the information then available to the Indemnified Party).
The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have actually prejudiced the Indemnifying Party. The Indemnified
Party shall reasonably cooperate with and assist the Indemnifying Party in
determining the validity of any such claim for indemnity by the Indemnified
Party. If the Indemnifying Party disputes its indemnity obligation for any
Damages with respect to such claim, the parties shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of jurisdiction determined pursuant to ‎Section 8.06.

 

Section 7.05. Certain Limitations. (a) The amount of any Damages payable under
‎Section 7.02 by the Indemnifying Party shall be net of any (i) amounts
recovered or recoverable by the Indemnified Party under applicable insurance
policies, or from any other Person alleged to be responsible therefor and (ii)
Tax benefit actually realized by the Indemnified Party arising from the
incurrence or payment of any such Damages. If the Indemnified Party receives any
amounts under applicable insurance policies, or from any other Person alleged to
be responsible for any Damages, then such Indemnified Party shall promptly
reimburse the Indemnifying Party for any payment made or expense incurred by
such Indemnifying Party in connection with providing such indemnification
payment up to the amount received by the Indemnified Party, but net of any
expenses incurred by such Indemnified Party in collecting such amount.

 

(b)          The Indemnifying Party shall not be liable under ‎Section 7.02 for
any (i) indirect, consequential, punitive or other speculative forms of Damages,
(ii) Damages for lost profits or (iii) Damages that would not exist if not for,
or to the extent aggravated by, any act or wrongful omission by the Indemnified
Party, except, in the cases of clauses ‎(i) or ‎(ii), to the extent any
Indemnified Party is liable for such Damages to any third party based on any
final judgment of a court of competent jurisdiction.

 



35

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

(c)          The Indemnifying Party shall have no obligation to indemnify the
Indemnified Party for any Damages arising out of a Warranty Breach to the extent
that the recovery of Damages would constitute a duplicative payment of amounts
otherwise recovered for Damages arising out of any claim made in respect of an
Assumed Liability or Excluded Liability, as the case may be; and the
Indemnifying Party shall have no obligation to indemnify the Indemnified Party
for any Damages arising out of any such claim arising out of an Assumed
Liability or Excluded Liability, as the case may be, to the extent that the
recovery of Damages would constitute a duplicative payment of amounts otherwise
recovered for Damages arising out of a Warranty Breach.

 

(d)          Each Indemnified Party shall use commercially reasonable efforts to
mitigate any Damage for which such Indemnified Party may seek indemnification
under this Agreement. If such Indemnified Party mitigates its Damages after the
Indemnifying Party has paid the Indemnified Party under any indemnification
provision of this Agreement in respect of that loss, the Indemnified Party shall
notify the Indemnifying Party and pay to the Indemnifying Party the extent of
the value of the benefit to the Indemnified Party of that mitigation (less the
Indemnified Party’s reasonable costs of mitigation (which, for the avoidance of
doubt, shall not exceed the value of the benefit to the Indemnified Party))
within ten (10) Business Days after the benefit is received.

 

(e)          Each Indemnified Party shall use commercially reasonable efforts to
collect any amounts available under insurance coverage, or from any other Person
alleged to be responsible, for any Damages payable under ‎Section 7.02.

 

Section 7.06. Assignment of Claims. If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Damages pursuant to
‎Section 7.02 and the Indemnified Party could have recovered all or a part of
such Damages from a third party (a “Potential Contributor”) based on the
underlying claim asserted against the Indemnifying Party, the Indemnified Party
shall assign such of its rights to proceed against the Potential Contributor as
are necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.

 

Section 7.07. Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement and the other Transaction
Documents were not performed in accordance with the terms hereof and that the
parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the performance of the terms and
provisions hereof in the courts specified in Section ‎8.06, in addition to any
other remedy to which they are entitled at law or in equity.

 



36

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 7.08. Exclusivity. After the Closing, except in the case of fraud and
subject to ‎Section 7.07, ‎Section 7.02 will provide the exclusive remedy of
Buyer, Seller or any of their respective Affiliates for (i) any
misrepresentation, breach of representation or warranty, covenant or other
agreement or other claim arising out of this Agreement or any other Transaction
Document (and the transactions contemplated hereby and thereby) or (ii) any
other matter relating to the Purchased Assets, the Assumed Liabilities, the
Product or the Business, whether at law or in equity and regardless of the legal
theory under which such claim may be made.

 

Section 7.09. Purchase Price Adjustment. Any indemnification payment made under
Article 7 will be treated as an adjustment to the Purchase Price.

 

Article 8
Miscellaneous

 

Section 8.01. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or e-mail transmission,
so long as a receipt of such e-mail is requested and received) and shall be
given,

 

if to Buyer, to:

 

ANI Pharmaceuticals, Inc.
210 Main Street West
Baudette, MN 56623
Attention: Chief Executive Officer
Facsimile No.: 218-634-3540

 

with a copy (which shall not constitute notice) to:

 

Dentons US LLP
1221 Avenue of the Americas
New York, NY 10022
Attention: Paul A. Gajer
Facsimile No.: 212-768-6700
Email: paul.gajer@dentons.com

 



37

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

if to Seller, to:

 

Shire ViroPharma Incorporated
300 Shire Way
Lexington MA 02421
Attention: Legal Department
Facsimile No.: 781-482-2918

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: William J. Chudd
Facsimile No.: 212-701-5800
Email: william.chudd@davispolk.com

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

 

Section 8.02. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.

 

(b)          No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 8.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

 



38

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 8.04. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto (and any attempted assignment without such
consent shall be void), provided that either party may assign its rights and
obligations under this Agreement without the other party’s prior written consent
upon written notice to the other party in connection with the transfer or sale
of all or substantially all of the assets or business of such party and its
Subsidiaries (whether by asset sale, stock sale or merger or consolidation);
provided that no assignment or delegation hereunder shall limit or effect the
assignor’s obligations hereunder; and provided further that the Buyer may
provide its lenders with a security interest in its rights under this Agreement
in accordance with the terms of their security and collateral agreements in
connection with any credit facility provided by such lenders to the Buyer and
that such lenders may foreclose upon such security interest in accordance with
the terms of such security and collateral agreements.

 

Section 8.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

 

Section 8.06. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties hereby irrevocably consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each party
agrees that service of process on such party as provided in ‎Section 8.01 shall
be deemed effective service of process on such party.

 

Section 8.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 



39

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 8.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Except as explicitly set forth
herein, no provision of this Agreement is intended to confer any rights,
benefits, remedies, or Liabilities hereunder upon any Person other than the
parties hereto and their respective successors and assigns.

 

Section 8.09. Entire Agreement. This Agreement, the Transaction Documents and
the Confidentiality Agreement constitute the entire agreement between the
parties with respect to the subject matter of this Agreement, and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.

 

Section 8.10. Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the provisions of the “bulk sales”, “bulk transfer” or similar laws
of any jurisdiction.

 

Section 8.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 



40

 

 



Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

Section 8.12. Seller Disclosure Schedule. The parties hereby agree that any
matter set forth in any Section of the Seller Disclosure Schedule shall be
deemed to be an exception to (or, as applicable, a disclosure for purposes of)
(a) the representations and warranties of Seller that are contained in the
corresponding Section of this Agreement and (b) any other representations and
warranties of Seller that are contained in this Agreement if such matter’s
relevance as an exception to (or a disclosure for purposes of) such
representations and warranties would be reasonably apparent to the Person to
which such disclosure is being made. The parties acknowledge and agree that (i)
the Seller Disclosure Schedule may include certain items and information solely
for informational purposes for the convenience of Buyer and (ii) the disclosure
by Seller of any matter in the Seller Disclosure Schedule shall not be deemed to
constitute an acknowledgment by Seller that the matter is required to be
disclosed by the terms of this Agreement or that the matter is material.

 

[Remainder of this page intentionally left blank]

 

41

 



 

Confidential Materials Omitted and Filed Separately with the Securities and
Exchange Commission Pursuant to a Request for Confidential Treatment under Rule
406 under the Securities Act of 1933, as amended. Confidential Portions are
marked: [***]

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ANI PHARMACEUTICALS, INC.

        By: /s/ Charlotte C. Arnold     Name: Charlotte C. Arnold     Title:
Vice President & Chief Financial Officer

  

  SHIRE VIROPHARMA INCORPORATED         By: /s/ Ellen Rosenberg     Name: Ellen
Rosenberg     Title: Secretary

 

 

 